No opinion. Motion to modify the order denied, without costs. Motion to dismiss the appeal granted, unless within 30 days the appellant shall serve and file with the clerk of this court a printed copy of the record upon the appeal from the order, and also upon the appeal from the decree of the surrogate of Ontario county, and shall within the same time serve a copy of said printed record upon E. M. Morse, Esq., who is hereby authorized to appear in the argument of the appeal in his own behalf upon the appeal from the decree as well as from the order; and, upon compliance with the conditions stated, the motion is denied, without costs to either party.